TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00159-CV


                                      In re David O’Connor


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER


PER CURIAM

               Relator David O’Connor has filed a petition for writ of mandamus and a motion

for emergency stay. See Tex. R. App. P. 52.1, 52.10(a). We grant the motion and temporarily

stay the portion of the trial court’s order concerning the award of attorney’s fees pending further

order of this Court. See id. 52.10(b). The Court orders the real party in interest to file a response

to the petition for writ of mandamus on or before April 19, 2021.

               It is ordered on April 9, 2021.



Before Justices Goodwin, Triana, and Kelly